DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark(s)
2.	The present office action is made in response to the submission of the Information Disclosure Statement, hereafter, IDS, by applicant on 12/29/2021. The present office action should be used in combination with the office action mailed to applicant on 11/09/2021. It is noted that the present office action is almost identical to the office action of 11/09/2021 except the Reason for Allowance is modified in response to the IDS of 12/29/2021.
Response to Amendment
3.         The present office action is made in response to the amendment filed on 10/26/2021. It is noted that in the amendment, applicant has amended claims 1-3 and 5-12. There is not any claim being added into or canceled from the application. There is not any change being made to the drawings and the specification. The pending claims are claims 1-12 which claims are examined in the present office action.
Response to Arguments
4.         The amendments to the claims as provided in the amendment of 10/26/2021 and applicant's arguments provided in the mentioned amendment, pages 7-10, have been fully considered and are sufficient to overcome all objections and rejections to the claims as set forth in the office action of 8/27/2021.
Allowable Subject Matter
5.         Claims 1-12 are allowed.
6.         The following is an examiner’s statement of reasons for allowance:
The spectral selection component for extreme ultraviolet radiation as recited in the independent claim 1 and the method for selecting an extreme ultraviolet radiation beam having a wide spectral band as recited in the independent claim 9 each is allowable with respect to the prior art, in particular, the US Patent No. 6,504,900 by the limitations related to the characteristics of the mirrors corresponding to a reflectivity as a function of energy as recited in the features thereof “one of the multilayer mirrors … energy responses” of the present claim 1, lines 11-31 or  the features thereof “one of the first and second multilayer mirrors … energy responses” of the present claim 9, lines 13-33.
It is noted that while the component for extreme ultraviolet radiation disclosed in the mentioned US Patent comprises: 
a) a first multilayer mirror (509) for receiving an XUV radiation beam along an input axis located in a first plane of incidence and comprising a first axis of rotation that is substantially perpendicular to the plane of incidence; 
b) a second multilayer mirror (521) for receiving, in a second plane of incidence, an XUV radiation beam reflected by the first mirror in order to transmit the radiation to an output axis of the spectral selection component, and comprising a second axis of rotation that is substantially perpendicular to the second plane of incidence; 
c) each of the first and second multilayers is a biperiodic, multilayer mirrors;
d) the first and second planes of incidence are coincident;

f) means (523) for translating the second multilayer mirror along an axis that is substantially parallel to the input axis, allowing the output axis to be kept fixed when the mirrors are rotated. 
However, the system as provided in the mentioned US Patent does not disclose the feature of “one of the multilayer mirrors … energy responses”  as recited in the present claim 1, lines 11-31 or the feature of “one of the first and second multilayer mirrors … energy responses” as recited in the present claim 9, lines 13-33.
All references listed in the IDS of 12/29/2021 have been considered; however, each of the references listed in the mentioned IDS by itself or in combination with art of record does not disclose a spectral selection component for extreme ultraviolet radiation as recited in the independent claim 1 and the method for selecting an extreme ultraviolet radiation beam having a wide spectral band as recited in the independent claim 9 with all features recited in each of the independent claims 1 and 9. The spectral selection component for extreme ultraviolet radiation as recited in the independent claim 1 and the method for selecting an extreme ultraviolet radiation beam having a wide spectral band as recited in the independent claim 9
each is still to be allowed for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.